DETAILED ACTION
This action is responsive to the amendment received 29 September 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is currently amended to recite “wherein the first bond pads and the corresponding elongated conductive structures are disposed only along one edge of the first side of the second die”.  While Fig. 1 clearly shows the elongated conductive structures (125/115) are only along one edge of each die, the claim now recites “…the first bond pads and the corresponding elongated conductive structures are disposed only along one edge of the first side of the second die”, however Fig. 1 clearly shows pads 111/121 are still formed around all four sides of each die and not only along one edge as claimed.  It is suggested Applicant parse out or decouple the above limitation to clarify that just the elongated conductive 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0194292) in view of Uzoh et al. (US 2015/0145116), Lo et al. (US 2014/0021583), Lee et al. (US 2017/0330858), and Lee (US 2010/0193930), hereafter Lee’930, all of record.
(Re Claim 1) Yu teaches a method, comprising: 
coupling a first die having a first side and a second side opposite the first side with a second die having a first side and a second side opposite the first side, wherein the second side of the first die is smaller than the first side of the second die and coupled with the first side of the second die such that a portion of the first side of the second die is exposed (see Figs. 3-8, first die 42, second die corresponding to 26A+26B, wherein one of ordinary skill would recognize a single die having the same overall dimension of 26A+26B could be substituted as an art recognized alternative in the package, i.e. a single die 26, further discussed below in view of Uzoh);
coupling a first plurality of elongated conductive structures with first bond pads on the portion of the first side of the second die, including extending the first plurality of elongated conductive structures from the first bond pads, wherein each elongated conductive structure of the first plurality of elongated conductive structures includes a first end and a second end, wherein the first end is bonded to a respective one of the first bond pads, wherein the first bond pads and the corresponding elongated conductive structures are disposed only along one edge of the first side of the second die; coupling a second plurality of elongated conductive structures coupled with from second bond pads on first side of the first die, including extending the second plurality of elongated conductive structures from the second bond pads, wherein each elongated conductive structure of the second plurality of elongated conductive structures includes a first end and a second end, wherein the first end is bonded to a respective one of 
forming a casing with a dielectric material to surround the elongated conductive structures and cover the first side of the first die and the portion of the first side of the second die, including removing a portion of the dielectric material to expose respective second ends of the first and second elongated conductive structures at a first side of the casing opposite a second side that is directly adjacent to the first and second die, wherein the removing of the portion of the dielectric material includes grinding a surface of the dielectric material down to the respective second ends, and polishing and/or scoring the respective second ends by the grinding (a dielectric casing, 50, 52, 59 is formed to surround the elongated conductive structures 34, 54, as shown in Figs. 6-8, noting in Fig. 9, 54 and 59 are coplanar and therefore the ends of the elongated conductive structures opposite the dies will be exposed prior to coupling the RDL, as the dies are encapsulated in the casing/dielectric material the material is formed and then CMP is performed to remove the material and expose the conductive structures, see discussions in paras. [0023], [0029], and [0032], in addition it is further noted Lo et al. also similarly discloses forming a dielectric encapsulant material and then performing CMP, Fig. 4 and para. [0013], this step is considered well-known in the packaging art); 
coupling a redistribution layer (RDL) with the first side of the casing and electrically coupling the RDL with at least some of the respective second ends of the first and second plurality of elongated conductive structures, wherein the RDL includes a dielectric layer and one or more conductive regions (see Fig. 9, RDL having conductive regions and a dielectric layer corresponding to 64 and 66, paras. [0033]-[0034]), wherein the conductive regions include protrusions with surfaces disposed coplanar with a surface of the dielectric layer (protrusions discussed below in view of Lo, also noting para. [0035], 68 is connected to 66, and this will involve protrusions); and 
disposing one or more conductive structures on top of respective protrusions of the conductive regions of the RDL, to provide an interface between an apparatus that includes the first and second 
Regarding the second die, while Yu places two dies, 26 A/B in this location in the package, related art from Uzoh teaches these stacked die packages may include one or two dies in this corresponding position, see paras. [0072]-[0096], also see Figs. 6C-6D comparing 608 with 610 and/or 611 showing 631/632 may be replaced with 629, also noting Figs. 6E-3 and 6E-7, also note Figs. 7E-1 and 7E2.  Thus it would be well within the purview of one of ordinary skill in the art to modify Yu’s package to include a single die rather than two dies as Uzoh teaches this is an obvious modification.  Whether one includes two smaller die or one larger die to perform the desired function in Yu’s package in view of the teachings of Uzoh is deemed a rudimentary design choice among the well-known art recognized alternatives taught by Uzoh.
Regarding the protrusions coplanar with a surface of the dielectric layer, while Yu depicts a simplified RDL structure, it is noted Yu explicitly discloses the connectors 68 are connected to the RDL and to the vias 54 (paras. [0033]-[0035]), although specific connections are not shown.  One of ordinary skill would be motivated to look to related art to teach further details for connections within an RDL.  Related art from Lo teaches additional details of an RDL, see Figs. 5-6, wherein RDL 46 contains metal wiring and vias in horizontal and vertical directions.  In Lo’s Fig. 6, the bumps 54 are formed on the pads 52, and the pads 52 connect to the RDL corresponding to the top most vias in Fig. 5 which are “protruding” as best understood, from the RDL wiring 50 and the protrusions are co-planar with the surface of the dielectric 48.  It would have been obvious to one of ordinary skill in the art to form the protruding conductive parts in Yu’s RDL structure to provide electrical connections to external connectors as taught by Lo.
Regarding wherein the second side of the second die that is opposite the first side of the second die forms an outer surface of a package including the first and second dice.  Yu is silent with respect to the second die forming an outer surface of the package.  It is noted Yu leaves in place various portions of the carrier/dummy wafer used during the fabrication of the package structure (e.g. Figs. 1-2, 10, 14, and 21).  Related art from Lee similarly teaches a package structure analogous to Yu’s and teaches while parts of the carrier/dummy wafer used during fabrication may remain in the final package (Figs. 25 and 
 Regarding the limitation of the elongated conductive structures are disposed only along one edge of the first side of the second die.  While Yu shows these structures are apparently formed around a plurality of edges of the die and not only along one edge, related art from Lee’930 similarly packages stacked dies and teaches a number of alternative arrangements for the corresponding elongated conductive structures (see Figs. 3, 10, 11, 12) showing the elongated conductive structures may be formed along one or more sides as art recognized alternatives.  In view of Lee’930, one of ordinary skill in the art would recognize that Yu’s corresponding features may be formed around only one edge as claimed without deviating from the method of Yu.  One of ordinary skill in the art would recognize the disposition of the elongated conductive structures is a rudimentary design consideration and that the features may be placed as needed according to Lee’930 as an alternative to Yu’s arrangement and would have the advantage of saving space allowing for smaller package size (Lee’930 paras. [0003]-[0007]).

(Re Claim 4) wherein the first plurality of elongated conductive structures is longer than the second plurality of elongated conductive structures (34+54 from die 26 to the RDL is longer than 54 extending from die 42 to the RDL).
(Re Claim 5) wherein end portions of the first and second pluralities of elongated conductive structures that include respective first and second ends are perpendicular with the RDL (see Figs. 9-10).
(Re Claim 6) wherein end portions of the first ends of the first and second pluralities of elongated conductive structures are perpendicular with the first side of the first die and the first side of the second die, respectively (see Figs. 9-10).
(Re Claim 7) wherein the second ends of the first and second pluralities of elongated conductive structures are coplanar with the first side of the casing (see Fig. 9, note interface between 59 and 64).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0194292), Uzoh et al. (US2015/0145116), Lo et al. (US 2014/0021583), and Lee et al. (US 2017/0330858) as applied to claim 1 above, and further in view of Wang (US 2016/0247784), all of record.
(Re Claim 2) wherein electrically coupling the RDL with at least some of the respective ends of the first and second plurality of elongated conductive structures includes electrically connecting, with the RDL, at least one elongated conductive structure of the first plurality of elongated conductive structures and at least one elongated conductive structure of the second plurality of elongated conductive structures.
While Yu discloses electrical connections within the package (paras. [0033]-[0035]), Figs. 9-10 do not explicitly show all connections.  It would be obvious to one of ordinary skill in the art to form whatever connections are deemed necessary for a functional device, including connecting any ends of the first and second plurality of elongated conductive structures together.  Making necessary connections between the dies for power, voltage, ground, I/O, clock signals, etc. would be obvious.  Related art from Wang teaches connecting first and second elongated conductive structures together using the wiring in the RDL, see Figs. 7-8 and 14.  In view of Wang, one of ordinary skill would recognize the ends of the first and second plurality of elongated conductive structures in Yu may be connected together using an RDL structure as needed.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection with respect to Lee’930.  See updated rejection above addressing amended claim 1.  Applicant’s amendments do not yet distinguish this invention over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822